                Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 MOSI SECRET
 119 Bainbridge Street
 Brooklyn, N.Y. 11233

                    Plaintiff,

           v.

 FEDERAL BUREAU OF
 INVESTIGATION
 935 Pennsylvania Avenue, N.W.                         Civil Action No. _____________________
 Washington, D.C. 20535

 DEPARTMENT OF JUSTICE
 950 Pennsylvania Avenue, N.W.
 Washington, D.C. 20530

                    Defendants.



                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Mosi Secret (“Secret” or “Plaintiff”), by and through undersigned counsel, hereby alleges

as follows:

          1.       This is an action under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”

or the “Act”), for declaratory, injunctive, and other appropriate relief brought by journalist Mosi

Secret.

          2.       By this action, Plaintiff seeks to compel the Federal Bureau of Investigation (the

“FBI”) and Department of Justice (“DOJ”) (collectively, “Defendants”) to comply with their

obligations under FOIA to release records that Plaintiff requested that concern the deceased racial

justice activist Darren Seals. Plaintiff is statutorily entitled to disclosure of the requested records,

which Defendants have withheld in violation of the Act.


                                                   1
            Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 2 of 9




                                             PARTIES

       3.      Plaintiff Mosi Secret has been a journalist for more than seventeen years. Formerly,

he spent two years as an investigative journalist at ProPublica, and five years reporting on a variety

of topics for The New York Times. At present, he is an independent reporter covering the judicial

system, law enforcement, and the provision of social services in communities across the nation.

Secret has won numerous local and national awards for his work, and he was awarded a Knight-

Wallace Journalism Fellowship in 2015. He is a visiting journalist at the Russell Sage Foundation

and a fellow with the American Academy in Berlin. His office is located at 119 Bainbridge Street,

Brooklyn, NY 11233.

       4.      Defendant Federal Bureau of Investigation is an agency of the federal government

within the meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession, custody, and/or

control of the records that Plaintiff seeks. The FBI’s headquarters is located at 935 Pennsylvania

Avenue, N.W., Washington, D.C. 20535.

       5.      Defendant Department of Justice is an agency of the federal government within the

meaning of 5 U.S.C. § 551 and 5 U.S.C. § 552(f) that has possession, custody, and/or control of

the records that Plaintiff seeks. The DOJ’s headquarters is located at 950 Pennsylvania Avenue,

N.W., Washington, D.C. 20530.

                                 JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this action and personal jurisdiction

over Defendants pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

       7.      Venue lies in this district under 5 U.S.C. § 552(a)(4)(B).




                                                  2
             Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 3 of 9




                                                FACTS

                                        Plaintiff’s FOIA Request

        8.      This case involves a FOIA request made by Plaintiff to the FBI about the deceased

racial justice activist Darren Seals.

        9.      On August 8, 2019, Secret submitted a FOIA request to the FBI via certified mail

(the “Request”). A true and correct copy of the Request is attached hereto as Exhibit A and is

incorporated by reference herein.

        10.     The Request sought “any and all records related to Darren Seals, whose date of

birth is May 15, 1987, and date of death is Sept. 6, 2016.” The Request included proof of death.

        11.     The Request sought both a fee benefit as a representative of the news media

pursuant to 5 U.S.C. § 552(a)(4)(A)(ii) and a fee waiver pursuant to 5 U.S.C. § 552(a)(4)(A)(iii).

        12.     The Request sought expedited processing pursuant to 5 U.S.C. § 552(a)(6)(E).

        13.     On September 18, 2019, Secret sent an email to the FBI Record/Information

Dissemination Section (RIDS), requesting a tracking number for the Request. As of that date,

Secret had not yet received an acknowledgment letter from the FBI containing a tracking number.

A true and correct copy of Secret’s September 18, 2019 email is attached hereto as Exhibit B.

        14.     On or about September 19, 2019, a public information officer with the FBI

responded to Secret via email, informing him that the Request was assigned tracking number

1444659-000. The public information officer informed Secret that the FBI had mailed him an

acknowledgment letter dated August 19, 2019 to a P.O. Box which Secret had learned was not

receiving mail due to a technical error. The public information officer agreed to re-send the

acknowledgment letter and other correspondence associated with the Request to Secret’s home

address.




                                                   3
             Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 4 of 9




          15.    On or around October 1, 2019, the FBI sent to Secret (1) an acknowledgement letter

for the Request, which granted Secret special fee status as a representative of the news media, (2)

a letter stating the estimated total cost for processing the Request, (3) a letter denying a fee waiver

for the Request, (4) a letter denying expedited processing for the Request, and (5) a letter stating

that “unusual circumstances” applied to the processing of the Request. A true and correct copy of

each letter is attached hereto as Exhibits C–G, respectively.1

          16.    On October 7, 2019, Secret emailed RIDS to state that he was willing to pay the

estimated cost for processing records in response to the Request and providing responsive records

via CD, up to the amount specified in the FBI’s cost letter, see Ex. D, which was $190.00. A true

and correct copy of Secret’s October 7, 2019 email is attached hereto as Exhibit H.

          17.    By email on October 8, 2019, an FBI public information officer acknowledged

receipt of Secret’s email and stated that Secret’s email had been forwarded to the assigned analyst

for review and determination. A true and correct copy of the FBI’s October 8, 2019 email is

attached hereto as Exhibit I.

          18.    On October 16, 2019, Secret emailed RIDS to ask for an estimated date of

completion as to the processing of the Request. A true and correct copy of Secret’s October 16,

2019 email to the FBI is attached hereto as Exhibit J.

          19.    By email on October 17, 2019, an FBI public information officer informed Secret

that the estimated date of completion for the Request was 1,432 days from the date the FBI opened

the Request. A true and correct copy of the FBI’s October 17, 2019 email is attached hereto as

Exhibit K.




1
    Three of these exhibits also contain handwritten annotations added by Plaintiff.

                                                   4
          Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 5 of 9




       20.     By email on November 20, 2019, the Negotiation Team of the FBI Information

Management Division emailed Secret stating that Secret could accelerate the processing of the

Request by narrowing its scope. A true and correct copy of the FBI’s November 20, 2019 email

is attached hereto as Exhibit L.

       21.     Later that same day, Secret responded to the Negotiation Team of the FBI

Information Management Division stating that he would like to discuss narrowing the scope of the

Request. A true and correct copy of Secret’s November 20, 2019 response email to the FBI is

attached hereto as Exhibit M.

       22.     By email on November 21, 2019, the Negotiation Team of the FBI Information

Management Division provided Secret with the FBI’s recommendation for narrowing the scope of

the Request. A true and correct copy of the FBI’s November 21, 2019 email is attached hereto as

Exhibit N.

       23.     By email on November 29, 2019, Secret informed the Negotiation Team of the FBI

Information Management Division that he had decided not to narrow the scope of the Request. A

true and correct copy of Secret’s November 29, 2019 email to the FBI is attached hereto as Exhibit

O.

       24.     By email on December 2, 2019, the Negotiation Team of the FBI Information

Management Division confirmed that the FBI would process the Request without narrowing its

scope. A true and correct copy of the FBI’s December 2, 2019 email is attached hereto as Exhibit

P.

       25.     On January 2, 2020, Secret emailed RIDS to ask for an estimated date of completion

for the Request. A true and correct copy of Secret’s January 2, 2020 email to the FBI is attached

hereto as Exhibit Q.




                                                5
          Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 6 of 9




       26.     By email on January 3, 2020, an FBI public information officer responded that the

estimated date of completion for the Request was May 2021. A true and correct copy of the FBI’s

January 3, 2020 email is attached hereto as Exhibit R.

       27.     On February 7, 2020, Secret emailed RIDS to ask for an estimated date of

completion for the Request. A true and correct copy of Secret’s February 7, 2020 email to the FBI

is attached hereto as Exhibit S.

       28.     Later that same day, an FBI public information officer responded via email that the

estimated date of completion for the Request was January 2024. A true and correct copy of the

FBI’s February 7, 2020 email is attached hereto as Exhibit T.

       29.     On May 27, 2020, Secret emailed RIDS to ask for an estimated date of completion

for the Request. A true and correct copy of Secret’s May 27, 2020 email to the FBI is attached

hereto as Exhibit U.

       30.     On June 2, 2020, an FBI public information officer responded via email that the

estimated date of completion for the Request was April 2024. A true and correct copy of the FBI’s

June 2, 2020 email is attached hereto as Exhibit V.

                                   Current Status of the Request

       31.     As of the filing of this Complaint, Plaintiff has received no further communication

from the FBI with respect to the Request.

       32.     As of the filing of this Complaint, Plaintiff has received neither a final

determination nor any records in response to the Request.

       33.     As of the filing of this Complaint, the Request has been pending for 357 days.




                                                6
          Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 7 of 9




                                    CAUSES OF ACTION

                                           COUNT I

                   VIOLATION OF FOIA FOR FAILURE TO COMPLY
                          WITH STATUTORY DEADLINES

       34.     Plaintiff repeats, realleges, and incorporates the allegations set forth in the

foregoing Paragraphs 1 through 33 as though fully set forth herein.

       35.     Defendants are agencies subject to FOIA. 5 U.S.C. §§ 552(f), 551.

       36.     The Request properly seeks records within the possession, custody, and/or control

of Defendants under FOIA.

       37.     The Request complied with all applicable regulations regarding the submission of

FOIA requests.

       38.     Defendants failed to make a timely determination regarding Plaintiff’s Request,

violating the statutory deadline imposed by FOIA. 5 U.S.C. § 556(a)(6)(A).

       39.     Plaintiff has or is deemed to have exhausted applicable administrative remedies

with respect to the Request. 5 U.S.C. § 552(a)(6)(C)(i).

                                           COUNT II

                        VIOLATION OF FOIA FOR UNLAWFUL
                        WITHHOLDING OF AGENCY RECORDS

       40.     Plaintiff repeats, realleges, and incorporates the allegations set forth in the

foregoing Paragraphs 1 through 33 as though fully set forth herein.

       41.     Defendants are agencies subject to FOIA. 5 U.S.C. §§ 552(f), 551.

       42.     The Request properly seeks records within the possession, custody, and/or control

of Defendants under FOIA.

       43.     The Request complied with all applicable regulations regarding the submission of

FOIA requests.

                                                7
           Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 8 of 9




       44.     Defendants have not released any records or portions thereof in response to the

Request.

       45.     Defendants have not cited any exemptions to withhold records or portions thereof

that are responsive to the Request.

       46.     Defendants have not identified whether or how release of the records sought by the

Request would foreseeably harm an interest protected by a FOIA exemption and/or why disclosure

is prohibited by law. 5 U.S.C. § 552(a)(8).

       47.     Defendants have improperly withheld records responsive to the Request in

violation of FOIA. 5 U.S.C. § 552(a)(3)(A).

       48.     Plaintiff has and/or is deemed to have exhausted applicable administrative

remedies with respect to the Request. 5 U.S.C. § 552(a)(6)(A)(ii); id. § 552(a)(6)(C)(i).

                                      REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests this Court:

    (1) order Defendants to conduct a search reasonably calculated to identify all records

       responsive to the Request and to immediately disclose, in their entirety, all records

       responsive to Request that are not specifically exempt from disclosure under FOIA;

    (2) issue a declaration that Plaintiff is entitled to disclosure of the requested records;

   (3) enjoin Defendants from continuing to withhold any and all non-exempt records or

       portions thereof responsive to the Request;

    (4) award Plaintiff reasonable attorney fees and costs reasonably incurred in this action

       pursuant to 5 U.S.C. § 552(a)(4)(E); and

    (5) grant such other relief as the Court may deem just and proper.




                                                   8
         Case 1:20-cv-02175-KBJ Document 1 Filed 08/10/20 Page 9 of 9




Dated: August 10, 2020

                                    Respectfully submitted,

                                    /s/ Katie Townsend
                                       Katie Townsend
                                       D.C. Bar No. 1026115
                                       Email: ktownsend@rcfp.org
                                       Adam A. Marshall
                                       D.C. Bar No. 1029423
                                       Email: amarshall@rcfp.org
                                       Gunita Singh
                                       D.C. Bar No. 1601923
                                       Email: gsingh@rcfp.org
                                       THE REPORTERS COMMITTEE FOR
                                       FREEDOM OF THE PRESS
                                       1156 15th St. NW, Suite 1020
                                       Washington, DC 20005
                                       Phone: 202.795.9303
                                       Facsimile: 202.795.9310

                                      Counsel for Plaintiff




                                       9
